Citation Nr: 0010884	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-50 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for Meniere's disease, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from November 1975 to January 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for hearing loss 
and for low back strain, each evaluated as noncompensably 
disabling.  By a rating action in May 1998 a 10 percent 
evaluation was assigned for low back strain.  Service 
connection for tinnitus was granted in October 1996.  A 
noncompensable evaluation was assigned.  In December 1999 the 
RO assigned a 30 percent rating for Meniere's syndrome with 
hearing loss and tinnitus, and increased the evaluation of 
low back strain to 20 percent.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for increased rating for Meniere's 
disease has been developed. 

2.  Meniere's disease is manifested by hearing loss, 
tinnitus, and vertigo.

3.  The medical record reflects recurrent tinnitus.

4.  The medical record does not reflect tinnitus attributable 
to head injury, to include acoustic trauma.  

5.  The medical record does not reflect staggering, or 
cerebellar gait.  

6.  Audiological test data reflects Level I hearing in the 
left ear and Level IX hearing in the right ear.

7.  The rating most favorable to the appellant results from 
the application of the rating criteria for Meniere's syndrome 
under Diagnostic Code 6205 rather than from the application 
of the separate criteria for vertigo, hearing impairment, and 
tinnitus; application of the rating criteria for Meniere's 
syndrome under the amended criteria effective May 11, 1999, 
does not result in a higher rating than the application of 
the criteria for rating Meniere's syndrome in effect prior to 
May 11, 1999.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
Meniere's disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, and 
4.87 Code 6205 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on physical examination in 
September 1989 it was noted the veteran had substandard 
hearing.  Progress notes dated in May 1993 reflect a 15 
decibel shift in right ear hearing at 2000 Hertz.  The 
assessment was rule out sensorineural hearing loss.  In June 
1994 the veteran was seen with complaints that the room was 
spinning and he also reported vomiting.  The assessment was 
inner ear dysfunction.  In August 1994 the veteran was 
treated for otitis media on the right.  At that time a 
history was noted of ringing and decreased hearing in the 
right ear.  No nausea or vomiting was present.  On 
audiological evaluation in April 1995 the veteran reported 
bilateral tinnitus, which was also noted when he was seen in 
August 1995.  At the time of his physical examination for 
retirement in November 1995 the diagnoses included bilateral 
sensorineural hearing loss.  The veteran was using hearing 
aids with unsatisfactory results.  When he was seen again in 
January 1996, it was noted the veteran had a history of flat 
sensorineural hearing loss, bilaterally, with sudden 
worsening on the right, associated with vertigo and tinnitus 
on the right.  The assessment was bilateral, asymmetrical 
sensorineural hearing loss, history suggests slow progression 
with acute worsening on the right, possibly associated with 
cochlear labyrinthitis, doubtful Meniere's.  Hearing loss was 
considered consistent with presbycusis.  

Of record are post service, outpatient treatment records from 
the Portsmouth Naval Hospital which are partially legible.  
The veteran was seen and evaluated on multiple occasions from 
February 1996 to April 1996 for bilateral, asymmetric hearing 
loss, worse on the right, bilateral tinnitus, episodic 
lightheadedness, and an episode of vertigo lasting three 
hours.  Treatment involved steroid injections into the right 
middle ear, with some improvement noted by the veteran.  The 
assessment included bilateral, asymmetric sensorineural 
hearing loss, bilateral tinnitus, and Meniere's disease.

On VA examination conducted in May 1996 the veteran 
complained of hearing loss with tinnitus.  A tube was 
observed in his right ear drum; the left drum was "okay." 
Objective examination revealed the veteran's posture, 
carriage and gait were normal.  The diagnoses included 
hearing loss bilaterally with tinnitus under treatment at the 
Naval Medical Center, with a tube in the right eardrum.  

A VA audiological examination was also conducted in May 1996.  
A review of the veteran's audiological records showed 
progressive, bilateral, hearing loss, right ear worse than 
left.  He also reported constant, bilateral, high frequency 
tinnitus since 1994 as well as episodic vertigo and vomiting.  
He had a PE tube on the right and reported he had received 
steroid injections in the right middle ear.  It was noted 
that Navy medical reports gave a possible diagnosis of 
cochlear Meniere's.  

On the authorized audiological evaluation in May 1996 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
85
65
75
LEFT
35
40
35
45
45

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and 100 percent in the left ear.  
Evaluation for tinnitus reflected constant, bilateral 
symptoms with onset in 1994.  The veteran described a loud 
ringing in the right ear and moderate symptoms on the left 
side.  The summary of audiologic test results was as follows: 
severe, sensorineural hearing loss from 500 to 8000 Hertz 
with poor word recognition on the right, and mild 
sensorineural hearing loss from 500 to 8000 Hertz with good 
word recognition on the left.  

Received in January 1999 was a report dated in June 1998 and 
signed by Barry Strasnick, M.D., which reflected that the 
veteran, who had a long history of dizziness and hearing 
loss, apparently related to Meniere's disease, was under the 
doctor's care and treatment.  Dr. Strasnick noted the veteran 
demonstrated a severe hearing loss in the right ear and 
moderate loss in the left ear.  

When the veteran testified at his July 1999 personal hearing, 
he indicated his first symptoms of tinnitus and hearing loss 
were associated with earache on the right side in June or 
July 1994.  During that time he noticed the feeling of 
fullness he experienced during an airline flight did not 
leave his ears on the completion of the flight.  The veteran 
said he was diagnosed as having an inner ear infection which 
was treated with antibiotics.  When the symptoms had cleared 
a month later he noticed ringing in the ears and hearing 
difficulty.  Soon thereafter he experienced an episode of 
vertigo.  After leaving service the veteran noticed episodes 
of dizziness and vomiting occurring four or five times a 
week.  The symptoms lasted for two or three hours.  Meclizine 
was prescribed by Dr. Strasnick who diagnosed Meniere's 
disease.  At the time of his testimony the veteran continued 
to experience occasional episodes of vertigo.  



Legal Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  Additionally, there is no indication 
that there are unobtained records which are available and 
which would aid a decision in this case.  Accordingly, the 
Board concludes that the record is complete and that there is 
no further duty to assist the veteran in developing the 
claims, as mandated by 38 U.S.C.A. § 5107(a).  
 
In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2,and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

The rating schedule is designed to reflect the average 
impairments of earning capacity resulting from disability. 
38 U.S.C.A. § 1155.  It may not be employed as a vehicle for 
compensating a claimant twice, or more, for the same 
symptomatology; which would result in overcompensation for 
the actual impairment of earning capacity.  Brady v. Brown, 4 
Vet.App. 203, 206 (1993).  The evaluation of the same 
manifestation under multiple diagnoses is not contemplated by 
the regulatory provisions, which state that such 
"pyramiding" is to be avoided.  38 C.F.R. § 4.14(1994).  
The critical element for evaluation under multiple codes is 
that none of the symptomatology of one condition is 
duplicative of, or overlapping with the symptomatology of the 
other condition. Esteban v. Brown, 6 Vet.App. 259 (1994). 

The criteria governing the evaluation of diseases of the ear 
and other sense organs were amended, effective June 10, 1999.  
In this regard the U. S. Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  However, the VA General Counsel has recently held in 
VAOPGCPREC 3-2000, that the Board should apply only the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
After determining whether one version of the regulations is 
more favorable to the veteran in the case at issue, the more 
favorable criteria will be applied in rating the disability 
during the period beginning with the effective date of the 
amendment.  

With regard to the evaluation of hearing loss disability, 
modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet.App. 345 (1992).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometric tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  In situations involving bilateral hearing 
loss, a combined disability evaluation is based on the 
hearing loss in both ears. 38 C.F.R. § 4.85. 

Application of the rating criteria to the May 1996 VA 
audiological test results reflects Level IX hearing in the 
right ear and Level I hearing in the left ear, under both the 
revised regulations and the criteria in effect prior to 
amendment.  Despite the veteran's report of hearing 
difficulties, a noncompensable evaluation is to be assigned 
where there is Level IX hearing in the poorer ear and Level I 
hearing in the better ear, under both the new and the old 
regulations. 38 C.F.R. § 4.85, and 4.87, Code 6100.  Neither 
the newly revised criteria nor the criteria previously in 
effect is more favorable to the veteran in this instance.  No 
higher rating is warranted for his disability on the basis of 
sensorineural hearing loss.  

Tinnitus is rated under 38 C.F.R. § 4.87a, Diagnostic Code 
6260.  The criteria in effect prior to amendment in 1999 
provide a 10 percent evaluation for persistent tinnitus as a 
symptom of a head injury, concussion or acoustic trauma.  
However, neither the veteran's own testimony nor the medical 
records attribute his tinnitus to head injury, including 
acoustic trauma, and no such injury is reflected by the 
record.  Accordingly, the old criteria for a compensable 
rating for tinnitus under Code 6260 are not met in this case.  
Under the revised provisions of Code 6260, a 10 percent 
evaluation is assigned for recurrent symptoms of tinnitus 
which is reflected by the medical evidence.  Inasmuch as 
these criteria are more favorable to the veteran, they should 
be applied from the date of amendment.  Thus, if tinnitus 
were evaluated separately, a 10 percent rating would be 
warranted from June 10, 1999.

The evaluation of vertigo implicates the provisions of 38 
C.F.R. § 4.87a, Diagnostic Code 6204 pertaining to 
labyrinthitis, under the old regulations.  Pursuant to the 
preamendment criteria, a 10 percent rating is assigned for a 
moderate degree of impairment with tinnitus and occasional 
dizziness.  A 30 percent rating, the highest available, may 
be assigned for a severe degree of impairment with tinnitus, 
dizziness, and occasional staggering. 38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1998).

The revised criteria set forth at Diagnostic Code 6204, 
pertaining to peripheral vestibular disorders, provide a 
30 percent rating where the record reflects dizziness and 
occasional staggering.  Occasional dizziness is evaluated as 
10 percent disabling.  A note at Code 6204 provides as 
follows: Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this code.  Hearing 
impairment or suppuration shall be separately rated and 
combined.  The record reflects no evidence of staggering, or 
any disturbance of the veteran's gait, which was noted to be 
normal on examination in May 1996.  Thus, a 10 percent rating 
and no higher, would be for assignment for the veteran's 
symptoms under the provisions of Code 6204, both before and 
after revision of the regulations.  Neither the old or the 
new criteria is more favorable to the veteran in this regard.  

Turning to the regulations governing the evaluation of 
Meniere's Disease, under the pre-amendment criteria a 
100 percent evaluation is assigned when the disorder is 
severe, with frequent and typical attacks, vertigo, deafness, 
and cerebellar gait.  When symptoms are moderate, with less 
frequent attacks, including cerebellar gait, a 60 percent 
evaluation is assigned.  When the condition is mild; with 
aural vertigo and deafness, a 30 percent evaluation is 
assigned. 38 C.F.R. § 4.87a, Diagnostic Code 6205 (1998).

The revised criteria for evaluation of Meniere's disease 
(endolymphatic hydrops), provide a 100 percent rating where 
the evidence reflects hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  Hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus warrants a 60 percent 
rating.  Where there is hearing impairment with vertigo less 
than once a month, with or without tinnitus, a 30 percent 
evaluation is for assignment.  A Note at Code 6205 provides 
as follows: Evaluate Meniere's syndrome either under these 
criteria or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation.  But 
do not combine an evaluation for hearing impairment, 
tinnitus, or vertigo with an evaluation under diagnostic code 
6205.

Inasmuch as the medical evidence reflects deafness and 
vertigo attributed to Meniere's disease, a 30 percent 
evaluation is warranted under either the newly revised 
regulations or the criteria previously in effect.  On 
consideration of the amended criteria it is noted that the 
veteran has also testified that he has vertigo occurring 
multiple times a month.  However, in the absence of any 
evidence of cerebellar gait, the criteria for a 60 percent 
rating, the next higher level of evaluation are not met under 
either the new or the old regulations, neither of which is 
more favorable to the veteran in this case.  

As demonstrated above, separate evaluation of tinnitus, 
hearing impairment and vertigo would not result in a higher 
combined rating under either the revised criteria or those in 
effect prior to June1999.  Pursuant to the old regulations, a 
noncompensable evaluation would be warranted for hearing 
impairment under Code 6100 and for tinnitus considered alone 
under Code 6260.  A 10 percent rating would be assigned for 
vertigo and tinnitus considered together under Code 6204.  
Under the new criteria, hearing impairment would continue to 
be evaluated as noncompensable and separate 10 percent 
ratings would be warranted for tinnitus under Code 6260 and 
for vertigo, pursuant to Code 6204.  Thus, a 30 percent 
rating under Code 6205 is the greatest benefit available for 
the veteran's symptoms under either set of standards.  

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence does not create a reasonable 
doubt regarding the current level of disability.  The 
evidence does not reflect the presence of more severe 
symptomatology such as would warrant a higher evaluation.  
Accordingly, it is determined that the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's service-connected Meniere's disease.


ORDER

A rating higher than 30 percent for Meniere's disease is 
denied.  


REMAND

On review of the record it is noted that the VA examination 
reports dated in September 1997 are not in accordance with 
the directives of the Court in DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In DeLuca it was held that a VA rating 
examination must adequately portray functional loss due to 
pain, weakened movement, excess fatigability or 
incoordination.  The Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1994) 
or 38 C.F.R. § 4.45 (1994).  It was specified that the 
medical examiner should be asked to determine whether the 
joint in question exhibited pain, weakened movement, excess 
fatigability or incoordination and that the determinations, 
if feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (1994) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The September 1997 
VA examiner recorded that the veteran complained of chronic 
pain in the low back region related to lifting or twisting, 
but did not address the functional impact of pain on repeated 
use or during flare-ups, as required under DeLuca.  Although 
further delay is regrettable, an additional VA orthopedic 
examination is warranted to ensure a fully informed decision 
regarding the veteran's claim.

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.
 

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for lumbar spine disability 
since September 1997.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
pertinent medical records for association 
with the claims folder.

3.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent lumbar spine disability.  The 
examiner must review the claims folder 
prior to evaluating the veteran.  All 
indicated tests and studies should be 
performed, to include full range of 
motion studies, and all clinical findings 
clearly set forth in the examination 
report.  Additionally the examiner should 
provide opinions based upon the medical 
evidence of record as to the following: 

a. Whether the veteran's lumbar 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b. Whether pain could significantly 
limit functional ability during 
flare-ups or on repeated use over a 
period of time.  This determination 
should if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.  

All opinions expressed should be 
supported by reference to the medical 
evidence of record.  In the event that 
any opinion requested is not medically 
feasible the examiner should so state and 
explain the basis of that determination.  

4.  Following the completion all above 
requested actions the RO should review 
the veteran's claim on the basis of all 
evidence of record, and all applicable 
law and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 


- 1 -


